Exhibit 10.24 LOAN AND REIMBURSEMENT AGREEMENT THIS LOAN AND REIMBURSEMENT AGREEMENT (this "Agreement") is made as of August 10, 2015, by and between Talon International, Inc., a Delaware corporation ("Borrower"), certain direct and indirect subsidiaries of the Borrower from time to time party to this Agreement, as Guarantors, (Borrower and such Guarantors sometimes are referred to herein collectively as the “Loan Parties” and individually as a “Loan Party”) and Princess Investment Holdings Inc., a Delaware corporation ("Lender"), with reference to the following facts: RECITALS A. Borrower desires to obtain a loan of up to $3,000,000 (the "Loan") from Lender. B.Borrower is entering into this Agreement setting forth its obligations to Lender in connection with the Loan. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.
